Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 09/21/2021. Claims 1-20 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 01/31/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection under 35 U.S.C. §112(b) of claims 1-20 has been withdrawn. 
Applicant's arguments, see pages 14-19, filed 01/31/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues on pages 14-15 that Ibrahim does not teach “determining…a bandwidth requirement of a first autonomous vehicle” due to the fact that Ibrahim teaches a method and apparatus for route planning accommodating data transfer wherein the user inputs minimum transfer needs. Applicant argues that this is not a determination of respective bandwidth requirements for a first and additional autonomous vehicle and one or more additional autonomous vehicles that utilize a wireless network. However, Ibrahim teaches that “the system is intended to work with autonomous vehicles (AVs) [paragraph 31], and the route planning is intended to allow vehicles such as AVs to plan routes to ensure a certain amount of necessary data coverage along the route [paragraph 61].” The fact that Ibrahim is broad enough to cover other uses of data besides route planning does not stop Ibrahim from supporting an obviousness. Applicant also argues on page 15 that Magalhães de Matos does not teach “determining…respective bandwidth requirements of a first autonomous vehicle and one or more additional autonomous vehicles that utilize a wireless network that includes a plurality of access points.” However, Magalhães de Matos teaches that “AVs are not expected to be able to function without having access to data, and will benefit from a data-driven communication infrastructure… Such data will be provided across the population of AVs, and will be tailored to the context or service in question. AVs will benefit from actionable data that is available on-time and at a per-vehicle level, with a resolution, granularity, and/or frequency that is tailored to the context or service in question, and that enable the AV to use such data to provide added-value to different applications…The system may also provide the functionality and controls, for example, to perform accounting of the levels of data usage…” [paragraph 97]. This means that Magalhães expects the AVs to require access to data while traveling, takes into account the amount of bandwidth consumption for the one or more additional autonomous vehicles utilizing the wireless network, and tailors data per vehicle accordingly. Combining this with Ibrahim would provide the obvious benefit allowing the route planning system to adjust its route planning in accordance with the amount of data anticipated to be used by other vehicles on the same route. Applicant also argues on page 16-17 that Ibrahim does not teach “determining, by one or more processors, bandwidth capacity of the plurality of access points of the wireless network, respectively, based on sending a polling message to the plurality of access points and receiving respective responses.” However, Ibrahim teaches that in some examples, the route will consider both the total volume of data needed to be transferred, and whether all of the encountered access points along the route can accommodate this data usage [paragraph 36]. As further detailed below, this is done by obtaining publicly available data and projected coverage and transfer rates [FIG. 2], and then calculates the expected transfer states in step 205. This reads on determining, by one or more processors, bandwidth capacity of the plurality of access points of the wireless network, respectively, based on sending a polling message to the plurality of access points and receiving respective responses. Applicant also argues on pages 17-18 that neither Ibrahim, Magalhães, nor O’Hare teaches the new claimed language “identifying…access points of the plurality of access points having the bandwidth consumption that exceed a threshold associated with the bandwidth capacity of the plurality of access points, respectively. However, O’Hare teaches that the native broadcast content provider may identify unavailable native content access points, and the access points may be unavailable because, for example, they may lack sufficient network storage to store a segment of content, they may have a weak signal or a down transmitter, and the like [paragraph 40]. This reads directly on the new claim language, as discussed further below. Similarly, claims 8 and 15, which have been amended with limitations similar to those of claim 1, are also rejected under 35 U.S.C. §103, and the dependent claims 2-8, 9-14, and 16-20, which depend from claims 1, 8, and 15, respectively, have not been amended so as to overcome the previous rejection. 

Claim Objections
Claim 15 objected to because of the following informalities: claim reads “program instructions to determine a total bandwidth capacity of the one or more plurality of access points” in lines 10-11. Claim should read “program instructions to determine bandwidth capacity of the plurality of access points” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "determining, by the one or more processors, a bandwidth consumption for each of the plurality of access points" in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. As it is written, it is unclear if this is referring to the one or more processors in line 2, the one or more processors in line 6, or the one or more processors in line 8. This makes the claim indefinite, as it is unclear which one or more processors the claim is referring. Similarly, claim 1 recites the limitation “generating, by the one or more processors, an update to the routing instructions of the travel route” in lines 19-20. There is insufficient antecedent basis for this limitation in the claim. As it is written, it is unclear if this is referring to the one or more processors in line 2, the one or more processors in line 6, the one or more processors in line 8, or the one or more processors in line 13. This makes the claim indefinite, as it is unclear which one or more processors the claim is referring. Likewise, claims 2-7, which depend from claim 1, are also indefinite by merit of their dependency.
Claim 8 recites the limitation “the travel route” in line 16. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a travel route” in claim 8. This makes the claim indefinite, as it is unclear what travel route the claim is referring. Likewise, claims 9-14, which depend from claim 8, are also indefinite by merit of their dependency.
Claim 15 recites the limitation "the travel route” in line 19. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a travel route” in claim 15. This makes the claim indefinite, as it is unclear what travel route the claim is referring. Likewise, claims 16-20, which depend from claim 15, are also indefinite by merit of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over IBRAHIM et al. US 20190086217 A1 (“Ibrahim”) in view of Magalhães de Matos et al. US 20190171208 A1 (“Magalhães de Matos”) and O’Hare et al. US 20160286457 A1 (“O’Hare”).
	Regarding Claim 1. Ibrahim teaches a method comprising:
	determining, by one or more processors, respective bandwidth requirements for a first autonomous vehicle operating within a wireless network that includes a plurality of access points (a method and apparatus for route planning accommodating data transfer, in which any given user can define minimum transfer requirements or bandwidth needs, or this can be determined based on observed usage by that user [paragraph 33]. The system includes a processor configured to determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]. The system is intended to work with autonomous vehicles (AVs) [paragraph 31], and the route planning is intended to allow vehicles such as AVs to plan routes to ensure a certain amount of necessary data coverage along the route [paragraph 61]);
	determining by one or more processors, a travel route corresponding to routing instructions for the first autonomous vehicle (A system comprising: a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]); 
	determining, by one or more processors, bandwidth capacity of the plurality of access points of the wireless network, respectively, based on sending a polling message to the plurality of access points and receiving respective responses (the network involves access points where the vehicle can receive data [paragraph 32]. For each access point, a node is created indicating parameters (bandwidth, cost, speed, etc.) of the access point [paragraph 42]. A path of access points/nodes between an origin and destination along a variety of routs can be determined for a given route, including possible access times for each access point/node, and the system can also determine if the access points comprising the route can accommodate given data needs [paragraph 51], which reads on determining a total bandwidth capacity for one or more access points in a network. The route will consider both the total volume of data needed to be transferred, and whether all of the encountered access points along the route can accommodate this data usage [paragraph 36]. This is done by obtaining publicly available data and projected coverage and transfer rates [FIG. 2], and then the system calculates the expected transfer states in step 205. The process then compares these statistics to known data transfer needs to determine at step 207 if required data transfer is expected to be possible along the chosen route, so the system determines the bandwidth capacity of each access point based on a polling message to the plurality of access points and receiving responses); and
 	determining, by the one or more processors, a bandwidth consumption for each of the plurality of access points, respectively (the system can gather data based on observed usage from a variety of accessing-vehicles over time, so the system can have a set of parameters for coverage and bandwidth, under current and projected conditions, for each access point along the route [paragraph 35]).
	Ibrahim does not teach:
	determining, by the one or more processors, respective bandwidth requirements for one or more additional autonomous vehicles operating within a wireless network that includes a plurality of access points. 
	However, Magalhães de Matos teaches:
	determining, by the one or more processors, respective bandwidth requirements for one or more additional autonomous vehicles operating within a wireless network that includes a plurality of access points (the AVs are not expected to function without having access to data, and the system may provide functionality and controls, and can account the levels of data usage, and to allow AVs to subscribe to different types, levels, and amounts of data through application programming interfaces (APIs) [paragraph 97], which means that the amount of bandwidth allotted to an autonomous vehicle is determined by the service the user has subscribed, and that means that the network can determine, by one or more processors, a bandwidth consumption of each autonomous vehicle. Such data will be provided across the population of AVs, and will be tailored to the context or service in question. AVs will benefit from actionable data that is available on-time and at a per-vehicle level, with a resolution, granularity, and/or frequency that is tailored to the context or service in question, and that enable the AV to use such data to provide added-value to different applications. The system may also provide the functionality and controls, for example, to perform accounting of the levels of data usage [paragraph 97]. The system is also intended to deploy mechanisms for data prioritization in real-time [paragraph 97], and would be able to continuously determine bandwidth consumption of a vehicle as it traveled along its route, and could repeat this functionality for all AVs in the network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determining, by the one or more processors, respective bandwidth requirements for one or more additional autonomous vehicles operating within a wireless network that includes a plurality of access points so as to allow the network to operate with multiple vehicles simultaneously. 
	Ibrahim also does not teach:
	identifying, by one or more processors, access points of the plurality of access points having the bandwidth consumption that exceed a threshold associated with the bandwidth capacity of the plurality of access points, respectively; and 
	responsive to identifying the access points having the bandwidth consumption that exceed the threshold within the travel route corresponding to the routing instructions for the first autonomous vehicle, generating, by the one or more processors, an update to the routing instructions of the travel route of the first autonomous vehicle that avoids the access points having the bandwidth consumption that exceed the threshold, based at least in part on a bandwidth requirement of the first autonomous vehicle and a total bandwidth capacity of the plurality access points of the wireless network, respectively.
	However, O’Hare teaches:
	identifying, by one or more processors, access points of the plurality of access points having the bandwidth consumption that exceed a threshold associated with the bandwidth capacity of the plurality of access points, respectively (A method, comprising planning out a route by determining a number of planned access points shown in FIG. 4 at numerals 420, 435, 445, 455. The content provider may evaluate the congestion, speed, bandwidth, and signal strength at each of the content access points along the route [paragraph 43]. The native broadcast content provider may identify unavailable native content access points, and the access points may be unavailable because, for example, they may lack sufficient network storage to store a segment of content, they may have a weak signal or a down transmitter, and the like [paragraph 40], and later includes other reasons to not use a node such as the node being overbooked and congested [paragraph 77], which reads on identifying access points having a bandwidth consumption that exceed a threshold. The determination of selectable routes may be based on an evaluation of the content items including, for example, a quality level able to be provided by the content access points [paragraph 45]. For each possible route, the broadcast content provider may determine whether there are sufficient content access points, bandwidth, signal speed, and network storage available to store and transmit segments of content of a particular quality level. Evaluation of congestion [paragraph 43] reads on identifying the bandwidth consumption on each access point, and determining that the point is unavailable due to having bandwidth consumption that exceeds a threshold associated with the bandwidth capacity of the point or points); and 
	responsive to identifying the access points having the bandwidth consumption that exceed the threshold within the travel route corresponding to the routing instructions for the first autonomous vehicle, generating, by the one or more processors, an update to the routing instructions of the travel route of the first autonomous vehicle that avoids the access points having the bandwidth consumption that exceed the threshold, based at least in part on a bandwidth requirement of the first autonomous vehicle and a total bandwidth capacity of the plurality access points of the wireless network, respectively (In some embodiments, the mobile computing device might not connect to the associated contact access point because that content access point is already overbooked and congested [paragraph 77]. The content splitting controller may update the assignments of the segments to respective planned content access points based on the fuzzy logic algorithm. For example, either the content splitting controller and/or the mobile computing device within the second mobile vehicle may determine if the next planned content access point is available and whether the next planned content access point is the best (e.g., based on transmission speed, signal strength, signal congestion, and/or a location of second mobile vehicle). As a result, the second mobile vehicle may connect to an alternative planned content access point to receive a segment assigned to another planned content access point [paragraph 80], so one or more processors can update the route to avoid the access points that are overbooked with bandwidth traffic exceeding a threshold).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with identifying, by one or more processors, access points of the plurality of access points having the bandwidth consumption that exceed a threshold associated with the bandwidth capacity of the plurality of access points, respectively; and responsive to identifying the access points having the bandwidth consumption that exceed the threshold within the travel route corresponding to the routing instructions for the first autonomous vehicle, generating, by the one or more processors, an update to the routing instructions of the travel route of the first autonomous vehicle that avoids the access points having the bandwidth consumption that exceed the threshold, based at least in part on a bandwidth requirement of the first autonomous vehicle and a total bandwidth capacity of the plurality access points of the wireless network, respectively as taught by O’Hare so that the system can update a route where one or more nodes is too overbooked with traffic to supply sufficient bandwidth. 
	Regarding Claim 2. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the method of claim 1.
	Ibrahim also teaches:
	further comprising: 
	in response to determining that an aggregate bandwidth consumption on the travel route corresponding to the routing instructions of the first autonomous vehicle is above a defined threshold of the total bandwidth capacity of one or more access points of the wireless network, determining, by one or more processors, a modification of the routing instructions of the first autonomous vehicle, wherein in the aggregate bandwidth consumption includes the bandwidth consumption of the first autonomous vehicle and the one or more additional autonomous vehicle (in an example where critical data transfer is considered the highest priority, the process determines if the current data access plan has any likely chance of failure to complete [paragraph 59]. This is elaborated in FIG. 6, which shows the process for route modification, in which the process determines if a selected plan of node access meets any user defined data-constraints [paragraph 52]. This is an example of a process that could be used, once a route is selected, to determine a plan for which networks to access and when to access them, in order to ensure coverage meeting predicted or known user needs. Ibrahim also teaches that the process obtains transfer costs and bandwidth limitations for each network expected to be encountered along a chosen route [paragraph 53]).
	Ibrahim does not teach:
	determining, by one or more processors, respective bandwidth consumption by the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions of the first autonomous vehicle.
	However, Magalhães de Matos teaches:
	determining, by one or more processors, respective bandwidth consumption by the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions of the first autonomous vehicle (the AVs are not expected to function without having access to data, and the system may provide functionality and controls, and can account the levels of data usage, and to allow AVs to subscribe to different types, levels, and amounts of data through application programming interfaces (APIs) [paragraph 97], which means that the amount of bandwidth allotted to an autonomous vehicle is determined by the service the user has subscribed, and that means that the network can determine, by one or more processors, a bandwidth consumption of each autonomous vehicle. The system is also intended to deploy mechanisms for data prioritization in real-time [paragraph 97], and would be able to continuously determine bandwidth consumption of a vehicle as it traveled along its route, and could repeat this functionality for all AVs in the network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determining, by one or more processors, respective bandwidth consumption by the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions of the first autonomous vehicle so as to allow the network to operate with multiple vehicles simultaneously. 
	Regarding Claim 3. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the method of claim 1.
	Ibrahim also teaches:
	further comprising: 
	determining, by one or more processors, a modification of the routing instructions of the first autonomous vehicle based on the predicted use of the wireless network (a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]. The system is intended to work with autonomous vehicles (AVs) [paragraph 31], and the route planning is intended to allow vehicles such as AVs to plan routes to ensure a certain amount of necessary data coverage along the route [paragraph 61]).
	Ibrahim does not teach:
	determining, by one or more processors, that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; 
	and predicted use of the wireless network is based on the priority autonomous vehicle utilizing the wireless network.
	However, Magalhães de Matos teaches:
	determining, by one or more processors, that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; 
	and predicted use of the wireless network is based on the priority autonomous vehicle utilizing the wireless network (some vehicles may be given priority to AVs that are travelling due to an emergency, such as ambulances [paragraph 122]. In one example, the service profile of a vehicle may include a “service priority,” which a service manager may use to set/adjust the bandwidth available for a specific service [paragraph 158]. For example, a high-priority service may get full channel bandwidth, while a lower priority service may share channel bandwidth with another lower priority service. For a service having a service priority of “emergency,” the service manager may make sure that no other service is going to interfere with it, where the service manager is a component in the system, and each AV can potentially include a service manager [FIG. 5, paragraph 145], meaning that a processor on each vehicle can determine that a priority autonomous vehicle is using the wireless network within a defined proximity of the first autonomous vehicle, and may modify the routing instructions of the first autonomous vehicle based on the priority autonomous vehicle utilizing the network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determining, by one or more processors, that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and predicted use of the wireless network is based on the priority autonomous vehicle utilizing the wireless network as taught by Magalhães de Matos so as to allow the network to modify the autonomous vehicle’s routing instructions based on the presence of a priority vehicle, such as an ambulance. 
	Regarding Claim 4. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the method of claim 1.
	Ibrahim also teaches:
	wherein determining the bandwidth requirement of the first autonomous vehicle; further comprises: 
	identifying, by one or more processors, the first autonomous vehicle (the route calculation process shown in FIG. 2 obtains coverage over a given area between a current location of the vehicle and the destination [paragraph 41]. The process starts by creating a route from the vehicle’s current location, which requires the network to be able to determine the vehicle’s current location, which means the network can identify the vehicle);
	identifying, by one or more processors, one or more wireless network enabled devices of a passenger of the first autonomous vehicle (the system can, in at least one embodiment, use a BLUETOOTH transceiver to communicate with a user’s nomadic device (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity) [paragraph 18], so the network is capable of identifying one or more wireless network enabled devices. In paragraph 33, Ibrahim teaches that passenger data usage is considered in determining bandwidth needs, so the system can identify the devices of passengers as well as the driver’s devices); and
	determining, by one or more processors, a total bandwidth requirement of the first autonomous vehicle based on the routing instructions and historical network bandwidth usage patterns of the passenger (the bandwidth needs can be determined based on observed usage by the user, or for a group of known passengers [paragraph 33]. Bandwidth needs can be determined by the processor [Claim 1]).
	Regarding Claim 5. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the method of claim 1.
	Ibrahim also teaches:
	wherein determining the total bandwidth capacity of one or more access points of the wireless network; further comprises: 
	polling, by one or more processors, the one or more access points of the wireless network for a network bandwidth utilization of the one or more access points of the wireless network (in some examples, the route will consider a total volume of data needed to be transferred, and whether all of the encountered access points along the route can accommodate this data usage [paragraph 36]. Based on publicly available data and projected coverage and transfer rates, which the system obtains in step 203, the process calculates expected transfer stats in step 205. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]. This obtaining of data reads on polling, by one or more processors, the one or more nodes of the wireless network for bandwidth utilization of the one or more nodes of the wireless network. In another example, for each access point (AP), the process can sum each series of nodes connecting the origin to the destination. A list of such sums can indicate the total bandwidth, data amount, expected cost, etc. of a given path [paragraph 43]);
	aggregating, by one or more processors, the network bandwidth utilization of the one or more access points in a geographic area of the wireless network (the process shown in FIG. 2 involves obtaining coverage over a given area between a current location and destination for the vehicle [paragraph 41], and can consider the connectivity coverage in the entire area. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]); and 
	determining, by one or more processors, an available network bandwidth of the one or more access points in the geographic area of the wireless network (Ibrahim teaches that, if data transfer according to a user's needs is not available along the current route, the process may notify the user and provide an option to choose an alternative route. If the user elects to change the route, the process may use known regional access point data to calculate 215 a new route and repeat the determination relating to necessary data transfer [paragraph 37, FIG. 2]. This demonstrates that the system of Ibrahim can determine, by one or more processors, the available network bandwidth of the one or more nodes in the geographic area of the wireless network).
	Regarding Claim 6. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the method of claim 1.
	Ibrahim also teaches:
	wherein determining a modification of the routing instructions of the first autonomous vehicle; further comprises: 
	identifying, by one or more processors, one or more access points of the wireless network on the travel route corresponding to the routing instructions of the first autonomous vehicle that have available network bandwidth (for each access point, the process creates a node indicating the parameters (bandwidth, cost, speed, etc.) of the access point. The nodes are connected by proximity pathways, where each node “connects” to all other proximate nodes along a route including no other nodes [paragraph 42]);
	Ibrahim does not teach:
	calculating, by one or more processors, an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more access points of the wireless network with available network bandwidth; and 
	determining, by one or more processors, whether the arrival time of the modified set of routing instructions is within a threshold time period of preferences of a user.
	However, Magalhães de Matos teaches:
	calculating, by one or more processors, an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more access points of the wireless network with available network bandwidth (the system can take into account AV behavior and consider the expected time to arrive at a certain location in the calculation of trip fees [paragraph 129]); and 
	determining, by one or more processors, whether the arrival time of the modified set of routing instructions is within a threshold time period of preferences of a user (a system in may use characteristics and parameters entered or collected by the system to evaluate the fees charged as end-user fees [paragraph 117]. Further, this system may provide functionality that permits end-user fees for AV travel to take into consideration the urgency that occupants have to reach a specific place [paragraph 123], so this fee-calculating system is capable of determining whether the arrival time of the routing instructions is within a threshold time period of the preferences of a user).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with calculating, by one or more processors, an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more access points of the wireless network with available network bandwidth; and determining, by one or more processors, whether the arrival time of the modified set of routing instructions is within a threshold time period of preferences of a user as taught by Magalhães de Matos so as to allow the network to adjust a user’s route based on the user’s preference for arrival times.
	Regarding Claim 7. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the method of claim 6.
	Ibrahim does not teach:
	further comprising: 
	in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user.
	However, Magalhães de Matos teaches:
	further comprising: 
	in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user, modifying, by one or more processors, the routing instructions corresponding to the travel route of the first autonomous vehicle (a system according to aspects of the present disclosure may also support the entry, collection, and/or use of various characteristics or parameters related to the occupants of the AVs. For example, such a system may provide functionality that allows for the configuration of the cadence, speed, and/or type of advertisements displayed in/on the AV; the selection, operation, and/or the adjustment of applications and services running on AVs according to the age, mood, and/or preferences of the occupants of AVs. In addition, such a system may enable the location and availability of AVs to be targeted to the habits and routines of people working or living in different regions or areas served by the AVs [paragraph 123]. Further, this system may provide functionality that permits end-user fees for AV travel to take into consideration the urgency that occupants have to reach a specific place [paragraph 123], so this fee-calculating system is capable of determining whether the arrival time of the routing instructions is within a threshold time period of the preferences of a user, which means that the system is capable of modifying a set of routing instructions and determining if the modified set is within the threshold time period of the preferences of the user.).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with further comprising: in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user, modifying, by one or more processors, the routing instructions corresponding to the travel route of the first autonomous vehicle as taught by Magalhães de Matos so as to allow the system to adjust the route to fit a passenger’s time requirements.
	Regarding Claim 8. Ibrahim teaches a computer program product comprising: 
	one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
	program instructions to determine respective bandwidth requirements for a first autonomous vehicle operating within a wireless network that includes a plurality of access points (FIG. 1 shows a processor that controls at least some portion of the operation of the vehicle-based computing system. The processor is connected to both non-persistent and persistent storage, such as random access memory and a hard disk drive [paragraph 15]. Additionally, Ibrahim reaches a computer implemented method comprising: determining a route to a destination including at least a minimum amount of wireless network access, determinable based on known wireless access coverage of a plurality of wireless networks overlapping the route, to accommodate a user's data needs during travel; and using the determined route as a travel route [Claim 11]. The system is intended to work with autonomous vehicles (AVs) [paragraph 31], and the route planning is intended to allow vehicles such as AVs to plan routes to ensure a certain amount of necessary data coverage along the route [paragraph 61]);
	program instructions to determine bandwidth capacity of the plurality of access points of the wireless network respectively, based on sending a polling message to the plurality of access points and receiving respective responses (the network involves access points where the vehicle can receive data [paragraph 32]. For each access point, a node is created indicating parameters (bandwidth, cost, speed, etc.) of the access point [paragraph 42]. A path of access points/nodes between an origin and destination along a variety of routs can be determined for a given route, including possible access times for each access point/node, and the system can also determine if the access points comprising the route can accommodate given data needs [paragraph 51], which reads on determining a total bandwidth capacity for one or more access points in a network. The route will consider both the total volume of data needed to be transferred, and whether all of the encountered access points along the route can accommodate this data usage [paragraph 36]. This is done by obtaining publicly available data and projected coverage and transfer rates [FIG. 2], and then the system calculates the expected transfer states in step 205. The process then compares these statistics to known data transfer needs to determine at step 207 if required data transfer is expected to be possible along the chosen route, so the system determines the bandwidth capacity of each access point based on a polling message to the plurality of access points and receiving responses);
	program instructions to determine a bandwidth consumption for each of the plurality of access points, respectively (the system can gather data based on observed usage from a variety of accessing-vehicles over time, so the system can have a set of parameters for coverage and bandwidth, under current and projected conditions, for each access point along the route [paragraph 35]).
	Ibrahim does not teach:
	program instructions to determine respective bandwidth requirements for one or more additional autonomous vehicles operating within a wireless network that includes a plurality of access points.
	However, Magalhães de Matos teaches:
	program instructions to determine respective bandwidth requirements for one or more additional autonomous vehicles operating within a wireless network that includes a plurality of access points (the AVs are not expected to function without having access to data, and the system may provide functionality and controls, and can account the levels of data usage, and to allow AVs to subscribe to different types, levels, and amounts of data through application programming interfaces (APIs) [paragraph 97], which means that the amount of bandwidth allotted to an autonomous vehicle is determined by the service the user has subscribed, and that means that the network can determine, by one or more processors, a bandwidth consumption of each autonomous vehicle. Such data will be provided across the population of AVs, and will be tailored to the context or service in question. AVs will benefit from actionable data that is available on-time and at a per-vehicle level, with a resolution, granularity, and/or frequency that is tailored to the context or service in question, and that enable the AV to use such data to provide added-value to different applications. The system may also provide the functionality and controls, for example, to perform accounting of the levels of data usage [paragraph 97]. The system is also intended to deploy mechanisms for data prioritization in real-time [paragraph 97], and would be able to continuously determine bandwidth consumption of a vehicle as it traveled along its route, and could repeat this functionality for all AVs in the network. Magalhães de Matos also teaches a processor that may use a memory to store instructions [paragraph 211], and as utilized within the reference, any circuitry (hardware, such as the processor and memory) is “operable” to perform a function whenever the circuitry comprises the necessary hardware and code to perform the function [paragraph 17]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with program instructions to determine respective bandwidth requirements for one or more additional autonomous vehicles operating within a wireless network that includes a plurality of access points so as to allow the network to operate with multiple vehicles simultaneously. 
	Ibrahim also does not teach:
	program instructions to identify access points of the plurality of access points having the bandwidth consumption that exceed a threshold associated with the bandwidth capacity of the plurality of access points, respectively; and
	responsive to identifying the access points having the bandwidth consumption that exceed the threshold within the travel route corresponding to the routing instructions for the first autonomous vehicle, program instructions to generate an update to the routing instructions of the travel route of the first autonomous vehicle that avoids the access points having the bandwidth consumption that exceed the threshold, based at least in part on a bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the plurality access points of the wireless network, respectively.
	However, O’Hare teaches:
	program instructions to identify access points of the plurality of access points having the bandwidth consumption that exceed a threshold associated with the bandwidth capacity of the plurality of access points, respectively (A method, comprising planning out a route by determining a number of planned access points shown in FIG. 4 at numerals 420, 435, 445, 455. The content provider may evaluate the congestion, speed, bandwidth, and signal strength at each of the content access points along the route [paragraph 43]. The native broadcast content provider may identify unavailable native content access points, and the access points may be unavailable because, for example, they may lack sufficient network storage to store a segment of content, they may have a weak signal or a down transmitter, and the like [paragraph 40], and later includes other reasons to not use a node such as the node being overbooked and congested [paragraph 77], which reads on identifying access points having a bandwidth consumption that exceed a threshold. The determination of selectable routes may be based on an evaluation of the content items including, for example, a quality level able to be provided by the content access points [paragraph 45]. For each possible route, the broadcast content provider may determine whether there are sufficient content access points, bandwidth, signal speed, and network storage available to store and transmit segments of content of a particular quality level. Evaluation of congestion [paragraph 43] reads on identifying the bandwidth consumption on each access point, and determining that the point is unavailable due to having bandwidth consumption that exceeds a threshold associated with the bandwidth capacity of the point or points); and
	responsive to identifying the access points having the bandwidth consumption that exceed the threshold within the travel route corresponding to the routing instructions for the first autonomous vehicle, program instructions to generate an update to the routing instructions of the travel route of the first autonomous vehicle that avoids the access points having the bandwidth consumption that exceed the threshold, based at least in part on a bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the plurality access points of the wireless network, respectively (In some embodiments, the mobile computing device might not connect to the associated contact access point because that content access point is already overbooked and congested [paragraph 77]. The content splitting controller may update the assignments of the segments to respective planned content access points based on the fuzzy logic algorithm. For example, either the content splitting controller and/or the mobile computing device within the second mobile vehicle may determine if the next planned content access point is available and whether the next planned content access point is the best (e.g., based on transmission speed, signal strength, signal congestion, and/or a location of second mobile vehicle). As a result, the second mobile vehicle may connect to an alternative planned content access point to receive a segment assigned to another planned content access point [paragraph 80], so one or more processors can update the route to avoid the access points that are overbooked with bandwidth traffic exceeding a threshold).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with program instructions to identify access points of the plurality of access points having the bandwidth consumption that exceed a threshold associated with the bandwidth capacity of the plurality of access points, respectively; and responsive to identifying the access points having the bandwidth consumption that exceed the threshold within the travel route corresponding to the routing instructions for the first autonomous vehicle, program instructions to generate an update to the routing instructions of the travel route of the first autonomous vehicle that avoids the access points having the bandwidth consumption that exceed the threshold, based at least in part on a bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the plurality access points of the wireless network, respectively as taught by O’Hare so that the system can update a route where one or more nodes is too overbooked with traffic to supply sufficient bandwidth.
	Regarding Claim 9. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the computer program product of claim 8.
	Ibrahim also teaches:
	further comprising program instructions, stored on the one or more computer readable storage media, to:
	in response to determining that an aggregate bandwidth consumption on the travel route corresponding to the routing instructions of the first autonomous vehicle is above a defined threshold of the total bandwidth capacity of one or more access points of the wireless network, determine a modification of the routing instructions of the first autonomous vehicle, wherein in the aggregate bandwidth consumption includes the bandwidth consumption of the first autonomous vehicle and the one or more additional autonomous vehicle (in an example where critical data transfer is considered the highest priority, the process determines if the current data access plan has any likely chance of failure to complete [paragraph 59]. This is elaborated in FIG. 6, which shows the process for route modification, in which the process determines if a selected plan of node access meets any user defined data-constraints [paragraph 52]. This is an example of a process that could be used, once a route is selected, to determine a plan for which networks to access and when to access them, in order to ensure coverage meeting predicted or known user needs. Ibrahim also teaches that the process obtains transfer costs and bandwidth limitations for each network expected to be encountered along a chosen route [paragraph 53]).
	Ibrahim does not teach:
	determine respective bandwidth consumption by the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions of the first autonomous vehicle.
	However, Magalhães de Matos teaches:
	determine respective bandwidth consumption by the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions of the first autonomous vehicle (the AVs are not expected to function without having access to data, and the system may provide functionality and controls, and can account the levels of data usage, and to allow AVs to subscribe to different types, levels, and amounts of data through application programming interfaces (APIs) [paragraph 97], which means that the amount of bandwidth allotted to an autonomous vehicle is determined by the service the user has subscribed, and that means that the network can determine, by one or more processors, a bandwidth consumption of each autonomous vehicle. The system is also intended to deploy mechanisms for data prioritization in real-time [paragraph 97], and would be able to continuously determine bandwidth consumption of a vehicle as it traveled along its route, and could repeat this functionality for all AVs in the network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determine respective bandwidth consumption by the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions of the first autonomous vehicle so as to allow the network to operate with multiple vehicles simultaneously. 
	Regarding Claim 10. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the computer program product of claim 8.
	Ibrahim also teaches:
	further comprising program instructions, stored on the one or more computer readable storage media, to: 
	determine a modification of the routing instructions of the first autonomous vehicle based on the predicted use of the wireless network (a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]).
	Ibrahim does not teach:
	determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and 
	predicted use of the wireless network is based on the priority autonomous vehicle utilizing the wireless network.
	However, Magalhães de Matos teaches:
	determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and 
	predicted use of the wireless network is based on the priority autonomous vehicle utilizing the wireless network (some vehicles may be given priority to AVs that are travelling due to an emergency, such as ambulances [paragraph 122]. In one example, the service profile of a vehicle may include a “service priority,” which a service manager may use to set/adjust the bandwidth available for a specific service [paragraph 158]. For example, a high-priority service may get full channel bandwidth, while a lower priority service may share channel bandwidth with another lower priority service. For a service having a service priority of “emergency,” the service manager may make sure that no other service is going to interfere with it, where the service manager is a component in the system, and each AV can potentially include a service manager [FIG. 5, paragraph 145], meaning that a processor on each vehicle can determine that a priority autonomous vehicle is using the wireless network within a defined proximity of the first autonomous vehicle, and may modify the routing instructions of the first autonomous vehicle based on the priority autonomous vehicle utilizing the network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and predicted use of the wireless network is based on the priority autonomous vehicle utilizing the wireless network  as taught by so Magalhães de Matos as to allow the network to modify the autonomous vehicle’s routing instructions based on the presence of a priority vehicle, such as an ambulance. 
	Regarding Claim 11. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the computer program product of claim 8.
	Ibrahim also teaches:
	wherein program instructions to determine the bandwidth requirement of the first autonomous vehicle, further comprise program instructions to: 
	identify the first autonomous vehicle (the route calculation process shown in FIG. 2 obtains coverage over a given area between a current location of the vehicle and the destination [paragraph 41]. The process starts by creating a route from the vehicle’s current location, which requires the network to be able to determine the vehicle’s current location, which means the network can identify the vehicle);
	identify one or more wireless network enabled devices of a passenger of the first autonomous vehicle (the system can, in at least one embodiment, use a BLUETOOTH transceiver to communicate with a user’s nomadic device (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity) [paragraph 18], so the network is capable of identifying one or more wireless network enabled devices. In paragraph 33, Ibrahim teaches that passenger data usage is considered in determining bandwidth needs, so the system can identify the devices of passengers as well as the driver’s devices); and
	determine a total bandwidth requirement of the first autonomous vehicle based on the routing instructions and historical network bandwidth usage patterns of the passenger (the bandwidth needs can be determined based on observed usage by the user, or for a group of known passengers [paragraph 33]. Bandwidth needs can be determined by the processor [Claim 1]).
	Regarding Claim 12. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the computer program product of claim 8.
	Ibrahim also teaches:
	wherein program instructions to determine the total bandwidth capacity of one or more access points of the wireless network, further comprise program instructions to: 
	poll the one or more access points of the wireless network for network bandwidth utilization of the one or more access points of the wireless network (in some examples, the route will consider a total volume of data needed to be transferred, and whether all of the encountered access points along the route can accommodate this data usage [paragraph 36]. Based on publicly available data and projected coverage and transfer rates, which the system obtains in step 203, the process calculates expected transfer stats in step 205. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]. This obtaining of data reads on polling, by one or more processors, the one or more nodes of the wireless network for bandwidth utilization of the one or more nodes of the wireless network. In another example, for each access point, the process can sum each series of nodes connecting the origin to the destination. A list of such sums can indicate the total bandwidth, data amount, expected cost, etc. of a given path [paragraph 43]);
	aggregate the network bandwidth utilization of the one or more access points in a geographic area of the wireless network (Ibrahim teaches that the process shown in FIG. 2 involves obtaining coverage over a given area between a current location and destination for the vehicle [paragraph 41], and can consider the connectivity coverage in the entire area. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]); and
	determine an available network bandwidth of the one or more access points in the geographic area of the wireless network (Ibrahim teaches that, if data transfer according to a user's needs is not available along the current route, the process may notify the user and provide an option to choose an alternative route. If the user elects to change the route, the process may use known regional access point data to calculate 215 a new route and repeat the determination relating to necessary data transfer [paragraph 37, FIG. 2]. This demonstrates that the system of Ibrahim can determine, by one or more processors, the available network bandwidth of the one or more nodes in the geographic area of the wireless network).
	Regarding Claim 13. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the computer program product of claim 8.
	Ibrahim also teaches:
	wherein program instructions to determine a modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: 
	identify one or more access points of the wireless network on the travel route corresponding to the routing instructions of the first autonomous vehicle that have available network bandwidth (for each access point, the process creates a node indicating the parameters (bandwidth, cost, speed, etc.) of the access point. The nodes are connected by proximity pathways, where each node “connects” to all other proximate nodes along a route including no other nodes [paragraph 42]);
	Ibrahim does not teach:
	wherein program instructions to determine the modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: 
	calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more access points of the wireless network with available network bandwidth;
	and determine whether the arrival time of the modified set of routing instructions is within a threshold time period of preferences of a user.
	However, Magalhães de Matos teaches:
	wherein program instructions to determine the modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: 
	calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more access points of the wireless network with available network bandwidth (the system can take into account AV behavior and consider the expected time to arrive at a certain location in the calculation of trip fees [paragraph 129]);
	and determine whether the arrival time of the modified set of routing instructions is within a threshold time period of preferences of a user (a system in accordance with aspects of the present disclosure may use characteristics and parameters entered or collected by the system to evaluate the fees charged as end-user fees [paragraph 117]. Further, this system may provide functionality that permits end-user fees for AV travel to take into consideration the urgency that occupants have to reach a specific place [paragraph 123], so this fee-calculating system is capable of determining whether the arrival time of the routing instructions is within a threshold time period of the preferences of a user).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with wherein program instructions to determine the modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more access points of the wireless network with available network bandwidth; and determine whether the arrival time of the modified set of routing instructions is within a threshold time period of preferences of a user as taught by Magalhães de Matos so as to allow the network to adjust a user’s route based on the user’s preference for arrival times.
	Regarding Claim 14. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the computer program product of claim 13.
	Ibrahim does not teach:
	further comprising program instructions, stored on the one or more computer readable storage media, to: 
	in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user, modify the routing instructions corresponding to the travel route of the first autonomous vehicle.
	However, Magalhães de Matos teaches:
	further comprising program instructions, stored on the one or more computer readable storage media, to: 
	in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user, modify the routing instructions corresponding to the travel route of the first autonomous vehicle (a system according to aspects of the present disclosure may also support the entry, collection, and/or use of various characteristics or parameters related to the occupants of the AVs. For example, such a system may provide functionality that allows for the configuration of the cadence, speed, and/or type of advertisements displayed in/on the AV; the selection, operation, and/or the adjustment of applications and services running on AVs according to the age, mood, and/or preferences of the occupants of AVs. In addition, such a system may enable the location and availability of AVs to be targeted to the habits and routines of people working or living in different regions or areas served by the AVs [paragraph 123]. Further, this system may provide functionality that permits end-user fees for AV travel to take into consideration the urgency that occupants have to reach a specific place [paragraph 123], so this fee-calculating system is capable of determining whether the arrival time of the routing instructions is within a threshold time period of the preferences of a user, which means that the system is capable of modifying a set of routing instructions and determining if the modified set is within the threshold time period of the preferences of the user.).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with further comprising: in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user, modifying, by one or more processors, the routing instructions corresponding to the travel route of the first autonomous vehicle as taught by Magalhães de Matos so as to allow the system to adjust the route to fit a passenger’s time requirements.
	Regarding Claim 15. Ibrahim teaches a computer system comprising: 
	one or more computer processors; 
	one or more computer readable storage media;
	and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (a processor shown in FIG. 1 controls at least some portion of the operation of the vehicle-based computing system. The processor is connected to both non-persistent and persistent storage, such as random access memory and a hard disk drive [paragraph 15]), the program instructions comprising: 
	program instructions to determine respective bandwidth requirements for a first autonomous vehicle operating within a wireless network that includes a plurality of access points (FIG. 1 shows a processor that controls at least some portion of the operation of the vehicle-based computing system. The processor is connected to both non-persistent and persistent storage, such as random access memory and a hard disk drive [paragraph 15]. Additionally, Ibrahim reaches a computer implemented method comprising: determining a route to a destination including at least a minimum amount of wireless network access, determinable based on known wireless access coverage of a plurality of wireless networks overlapping the route, to accommodate a user's data needs during travel; and using the determined route as a travel route [Claim 11]. The system is intended to work with autonomous vehicles (AVs) [paragraph 31], and the route planning is intended to allow vehicles such as AVs to plan routes to ensure a certain amount of necessary data coverage along the route [paragraph 61]);
	program instructions to determine a total bandwidth capacity of the one or more access points of the wireless network respectively, based on sending a polling message to the plurality of access points and receiving respective responses (the network involves access points where the vehicle can receive data [paragraph 32]. For each access point, a node is created indicating parameters (bandwidth, cost, speed, etc.) of the access point [paragraph 42]. A path of access points/nodes between an origin and destination along a variety of routs can be determined for a given route, including possible access times for each access point/node, and the system can also determine if the access points comprising the route can accommodate given data needs [paragraph 51], which reads on determining a total bandwidth capacity for one or more access points in a network. The route will consider both the total volume of data needed to be transferred, and whether all of the encountered access points along the route can accommodate this data usage [paragraph 36]. This is done by obtaining publicly available data and projected coverage and transfer rates [FIG. 2], and then the system calculates the expected transfer states in step 205. The process then compares these statistics to known data transfer needs to determine at step 207 if required data transfer is expected to be possible along the chosen route, so the system determines the bandwidth capacity of each access point based on a polling message to the plurality of access points and receiving responses); 
	program instructions to determine a bandwidth consumption for each of the plurality of access points, respectively (the system can gather data based on observed usage from a variety of accessing-vehicles over time, so the system can have a set of parameters for coverage and bandwidth, under current and projected conditions, for each access point along the route [paragraph 35]).
	Ibrahim does not teach:
	program instructions to determine respective bandwidth requirements for one or more additional autonomous vehicles operating within a wireless network that includes a plurality of access points.
	However, Magalhães de Matos teaches:
	program instructions to determine respective bandwidth requirements for one or more additional autonomous vehicles operating within a wireless network that includes a plurality of access points (the AVs are not expected to function without having access to data, and the system may provide functionality and controls, and can account the levels of data usage, and to allow AVs to subscribe to different types, levels, and amounts of data through application programming interfaces (APIs) [paragraph 97], which means that the amount of bandwidth allotted to an autonomous vehicle is determined by the service the user has subscribed, and that means that the network can determine, by one or more processors, a bandwidth consumption of each autonomous vehicle. Such data will be provided across the population of AVs, and will be tailored to the context or service in question. AVs will benefit from actionable data that is available on-time and at a per-vehicle level, with a resolution, granularity, and/or frequency that is tailored to the context or service in question, and that enable the AV to use such data to provide added-value to different applications. The system may also provide the functionality and controls, for example, to perform accounting of the levels of data usage [paragraph 97]. The system is also intended to deploy mechanisms for data prioritization in real-time [paragraph 97], and would be able to continuously determine bandwidth consumption of a vehicle as it traveled along its route, and could repeat this functionality for all AVs in the network. Magalhães de Matos also teaches a processor that may use a memory to store instructions [paragraph 211], and as utilized within the reference, any circuitry (hardware, such as the processor and memory) is “operable” to perform a function whenever the circuitry comprises the necessary hardware and code to perform the function [paragraph 17]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with program instructions to determine respective bandwidth requirements for one or more additional autonomous vehicles operating within a wireless network that includes a plurality of access points so as to allow the network to operate with multiple vehicles simultaneously. 
	Ibrahim also does not teach:
	program instructions to identify access points of the plurality of access points having the bandwidth consumption that exceed a threshold associated with the bandwidth capacity of the plurality of access points, respectively; and
	responsive to identifying the one or more access points having the bandwidth consumption that exceed the threshold within the travel route corresponding to the routing instructions for the first autonomous vehicle program instructions to generate an update to the routing instructions of the travel route of the first autonomous vehicle that avoids the access points having the bandwidth consumption that exceed the threshold, based at least in part on a bandwidth requirement of the first autonomous vehicle and a total bandwidth capacity of the plurality access points of the wireless network, respectively.
	However, O’Hare teaches:
	program instructions to identify access points of the plurality of access points having the bandwidth consumption that exceed a threshold associated with the bandwidth capacity of the plurality of access points, respectively (A method, comprising planning out a route by determining a number of planned access points shown in FIG. 4 at numerals 420, 435, 445, 455. The content provider may evaluate the congestion, speed, bandwidth, and signal strength at each of the content access points along the route [paragraph 43]. The native broadcast content provider may identify unavailable native content access points, and the access points may be unavailable because, for example, they may lack sufficient network storage to store a segment of content, they may have a weak signal or a down transmitter, and the like [paragraph 40], and later includes other reasons to not use a node such as the node being overbooked and congested [paragraph 77], which reads on identifying access points having a bandwidth consumption that exceed a threshold. The determination of selectable routes may be based on an evaluation of the content items including, for example, a quality level able to be provided by the content access points [paragraph 45]. For each possible route, the broadcast content provider may determine whether there are sufficient content access points, bandwidth, signal speed, and network storage available to store and transmit segments of content of a particular quality level. Evaluation of congestion [paragraph 43] reads on identifying the bandwidth consumption on each access point, and determining that the point is unavailable due to having bandwidth consumption that exceeds a threshold associated with the bandwidth capacity of the point or points); and
	responsive to identifying the one or more access points having the bandwidth consumption that exceed the threshold within the travel route corresponding to the routing instructions for the first autonomous vehicle program instructions to generate an update to the routing instructions of the travel route of the first autonomous vehicle that avoids the access points having the bandwidth consumption that exceed the threshold, based at least in part on a bandwidth requirement of the first autonomous vehicle and a total bandwidth capacity of the plurality access points of the wireless network, respectively (In some embodiments, the mobile computing device might not connect to the associated contact access point because that content access point is already overbooked and congested [paragraph 77]. The content splitting controller may update the assignments of the segments to respective planned content access points based on the fuzzy logic algorithm. For example, either the content splitting controller and/or the mobile computing device within the second mobile vehicle may determine if the next planned content access point is available and whether the next planned content access point is the best (e.g., based on transmission speed, signal strength, signal congestion, and/or a location of second mobile vehicle). As a result, the second mobile vehicle may connect to an alternative planned content access point to receive a segment assigned to another planned content access point [paragraph 80], so one or more processors can update the route to avoid the access points that are overbooked with bandwidth traffic exceeding a threshold).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with program instructions to identify access points of the plurality of access points having the bandwidth consumption that exceed a threshold associated with the bandwidth capacity of the plurality of access points, respectively; and responsive to identifying the one or more access points having the bandwidth consumption that exceed the threshold within the travel route corresponding to the routing instructions for the first autonomous vehicle program instructions to generate an update to the routing instructions of the travel route of the first autonomous vehicle that avoids the access points having the bandwidth consumption that exceed the threshold, based at least in part on a bandwidth requirement of the first autonomous vehicle and a total bandwidth capacity of the plurality access points of the wireless network, respectively as taught by O’Hare so that the system can update a route where one or more nodes is too overbooked with traffic to supply sufficient bandwidth.
	Regarding Claim 16. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the computer system of claim 15.
	Ibrahim also teaches:
	further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to:
	in response to determining that an aggregate bandwidth consumption on the travel route corresponding to the routing instructions of the first autonomous vehicle is above a defined threshold of the total bandwidth capacity of one or more access points of the wireless network, determine a modification of the routing instructions of the first autonomous vehicle, wherein in the aggregate bandwidth consumption includes the bandwidth consumption of the first autonomous vehicle and the one or more additional autonomous vehicle (in an example where critical data transfer is considered the highest priority, the process determines if the current data access plan has any likely chance of failure to complete [paragraph 59]. This is elaborated in FIG. 6, which shows the process for route modification, in which the process determines if a selected plan of node access meets any user defined data-constraints [paragraph 52]. This is an example of a process that could be used, once a route is selected, to determine a plan for which networks to access and when to access them, in order to ensure coverage meeting predicted or known user needs. Ibrahim also teaches that the process obtains transfer costs and bandwidth limitations for each network expected to be encountered along a chosen route [paragraph 53]).
	Ibrahim does not teach:
	determine respective bandwidth consumption by the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions of the first autonomous vehicle.
	However, Magalhães de Matos teaches:
	determine respective bandwidth consumption by the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions of the first autonomous vehicle (the AVs are not expected to function without having access to data, and the system may provide functionality and controls, and can account the levels of data usage, and to allow AVs to subscribe to different types, levels, and amounts of data through application programming interfaces (APIs) [paragraph 97], which means that the amount of bandwidth allotted to an autonomous vehicle is determined by the service the user has subscribed, and that means that the network can determine, by one or more processors, a bandwidth consumption of each autonomous vehicle. The system is also intended to deploy mechanisms for data prioritization in real-time [paragraph 97], and would be able to continuously determine bandwidth consumption of a vehicle as it traveled along its route, and could repeat this functionality for all AVs in the network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determine respective bandwidth consumption by the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions of the first autonomous vehicle so as to allow the network to operate with multiple vehicles simultaneously. 
	Regarding Claim 17. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the computer system of claim 15.
	Ibrahim also teaches:
	further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to: 
	determine a modification of the routing instructions of the first autonomous vehicle based on the predicted use of the wireless network (a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]).
	Ibrahim does not teach:
	determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and 
	predicted use of the wireless network is based on the priority autonomous vehicle utilizing the wireless network.
	However, Magalhães de Matos teaches:
	determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and 
	predicted use of the wireless network is based on the priority autonomous vehicle utilizing the wireless network (some vehicles may be given priority to AVs that are travelling due to an emergency, such as ambulances [paragraph 122]. In one example, the service profile of a vehicle may include a “service priority,” which a service manager may use to set/adjust the bandwidth available for a specific service [paragraph 158]. For example, a high-priority service may get full channel bandwidth, while a lower priority service may share channel bandwidth with another lower priority service. For a service having a service priority of “emergency,” the service manager may make sure that no other service is going to interfere with it, where the service manager is a component in the system, and each AV can potentially include a service manager [FIG. 5, paragraph 145], meaning that a processor on each vehicle can determine that a priority autonomous vehicle is using the wireless network within a defined proximity of the first autonomous vehicle, and may modify the routing instructions of the first autonomous vehicle based on the priority autonomous vehicle utilizing the network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and predicted use of the wireless network is based on the priority autonomous vehicle utilizing the wireless network  as taught by so Magalhães de Matos as to allow the network to modify the autonomous vehicle’s routing instructions based on the presence of a priority vehicle, such as an ambulance. 
	Regarding Claim 18. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the computer system of claim 15.
	Ibrahim also teaches:
	wherein program instructions to determine the bandwidth requirement of the first autonomous vehicle, further comprise program instructions to: 
	identify the first autonomous vehicle (the route calculation process shown in FIG. 2 obtains coverage over a given area between a current location of the vehicle and the destination [paragraph 41]. The process starts by creating a route from the vehicle’s current location, which requires the network to be able to determine the vehicle’s current location, which means the network can identify the vehicle);
	identify one or more wireless network enabled devices of a passenger of the first autonomous vehicle (the system can, in at least one embodiment, use a BLUETOOTH transceiver to communicate with a user’s nomadic device (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity) [paragraph 18], so the network is capable of identifying one or more wireless network enabled devices. In paragraph 33, Ibrahim teaches that passenger data usage is considered in determining bandwidth needs, so the system can identify the devices of passengers as well as the driver’s devices); and
	determine a total bandwidth requirement of the first autonomous vehicle based on the routing instructions and historical network bandwidth usage patterns of the passenger (the bandwidth needs can be determined based on observed usage by the user, or for a group of known passengers [paragraph 33]. Bandwidth needs can be determined by the processor [Claim 1]).
	Regarding Claim 19. Ibrahim in combination with Magalhães de Matos teaches the computer system of claim 15.
	Ibrahim also teaches:
	wherein program instructions to determine the total bandwidth capacity of one or more access points of the wireless network, further comprise program instructions to: 
	poll the one or more access points of the wireless network for network bandwidth utilization of the one or more access points of the wireless network (in some examples, the route will consider a total volume of data needed to be transferred, and whether all of the encountered access points along the route can accommodate this data usage [paragraph 36]. Based on publicly available data and projected coverage and transfer rates, which the system obtains in step 203, the process calculates expected transfer stats in step 205. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]. This obtaining of data reads on polling, by one or more processors, the one or more nodes of the wireless network for bandwidth utilization of the one or more nodes of the wireless network. In another example, for each access point, the process can sum each series of nodes connecting the origin to the destination. A list of such sums can indicate the total bandwidth, data amount, expected cost, etc. of a given path [paragraph 43]);
	aggregate the network bandwidth utilization of the one or more access points in a geographic area of the wireless network (the process shown in FIG. 2 involves obtaining coverage over a given area between a current location and destination for the vehicle [paragraph 41], and can consider the connectivity coverage in the entire area. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]); and 
	determine an available network bandwidth of the one or more access points in the geographic area of the wireless network (if data transfer according to a user's needs is not available along the current route, the process may notify the user and provide an option to choose an alternative route. If the user elects to change the route, the process may use known regional access point data to calculate 215 a new route and repeat the determination relating to necessary data transfer [paragraph 37, FIG. 2]. This demonstrates that the system of Ibrahim can determine, by one or more processors, the available network bandwidth of the one or more nodes in the geographic area of the wireless network).
	Regarding Claim 20. Ibrahim in combination with Magalhães de Matos and O’Hare teaches the computer system of claim 16.
	Ibrahim also teaches:
	wherein program instructions to determine the modification of the routing instructions of a first autonomous vehicle, further comprise program instructions to: 
	identify one or more access points of the wireless network on the travel route corresponding to the routing instructions of the first autonomous vehicle that have available network bandwidth (for each access point, the process creates a node indicating the parameters (bandwidth, cost, speed, etc) of the access point. The nodes are connected by proximity pathways, where each node “connects” to all other proximate nodes along a route including no other nodes [paragraph 42]).
	Ibrahim does not teach:
	wherein program instructions to determine a modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: 
	calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more access points of the wireless network with available network bandwidth;
	and determine whether the arrival time of the modified set of routing instructions is within a threshold time period of preferences of a user.
	However, Magalhães de Matos teaches:
	wherein program instructions to determine a modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: 
	calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more access points of the wireless network with available network bandwidth (the system can take into account AV behavior and consider the expected time to arrive at a certain location in the calculation of trip fees [paragraph 129]);
	and determine whether the arrival time of the modified set of routing instructions is within a threshold time period of preferences of a user (for AV pricing purposes, a system in accordance with aspects of the present disclosure may use characteristics and parameters entered or collected by the system to evaluate the fees charged as end-user fees [paragraph 117]. Further, this system may provide functionality that permits end-user fees for AV travel to take into consideration the urgency that occupants have to reach a specific place [paragraph 123], so this fee-calculating system is capable of determining whether the arrival time of the routing instructions is within a threshold time period of the preferences of a user).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with wherein program instructions to determine a modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more access points of the wireless network with available network bandwidth; and determine whether the arrival time of the modified set of routing instructions is within a threshold time period of preferences of a user as taught by Magalhães de Matos so as to allow the network to adjust a user’s route based on the user’s preference for arrival times.

Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims includes: RAJENDRAN et al. US 20150375764 A1 (“Rajendran”). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rajendran teaches a method and system for data communications between autonomous vehicles, including one or more vehicles equipped with a wireless communication device to connect to network access points, which relates to network, processors, memory, and computer programs described by present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664